DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/30/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 10-11, 15, 17, and 19 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Morad (US Pub No. 2015/0349703)
Regarding Claim 1, Morad et al. teaches an interconnection structure between shingled solar cell slices [See Fig. 2H-2K, and 2L-2N, which show front and back surface metallization pattern, 0124-0125]] for sequentially connecting two cell slices [Fig. 1, 0042], the interconnection structure comprising: ; 
at least two cell slices [Fig. 1, 0042]

Morad et al. teaches wherein at least one of the front electrode or the back electrode has a segmented structure [Fig. 2H, 0124-0125].
Morad et al. teaches wherein segmented lengths of at least one of a middle segment or segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113].
Examiner notes the term “segments” is a broad term, and can be any portion on the cell slice, Morad et al. shows in figure 2H segments from outer 15 to other outer 15, which are greater than middle 15, as one example, meeting the limitation of segmented lengths of segments at two ends of each cell greater than segmented lengths of other segments in the segmented structure.
Regarding Claim 2, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein when the conductive adhesive is connected with the front electrode and the back electrode, the conductive adhesive is filled in the hollow region and two side edges of the 
Regarding Claim 3, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein the front electrode is in a fine grid structure, the back electrode has the hollow structure, an upper surface of the conductive adhesive is bonded with the back electrode of the first cell slice and a substrate at the hollow region of the back electrode of the first cell slice, and a lower surface of the conductive adhesive is bonded with the front electrode of the second cell slice and the a surface of the second cell  slice [Fig. 2H, 2K, 2L, and 2N, 0124-0125].
Regarding Claim 7, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein a substrate of each cell slice is an N-type or P-type monocrystalline or polycrystalline silicon wafer [0097].
Regarding Claim 9, Morad et al. teaches a solar cell [Fig. 1, 0098], comprising:
a plurality of cell slices [0101], wherein the plurality of cell slices are sequentially connected [Fig. 1]; wherein a front electrode [15 and 17, Fig. 2K, 0100, 0124]  and a back electrode [25, Fig. 2N, 0117] of each cell slice has a hollow structure and is provided with a hollow region [Fig. 2K, 2N, 0124-0125]; and
the back electrode of a first cell slice is connected with the front electrode of a second cell slice adjacent to the first cell slice by a conductive adhesive [Fig. 2K, 2N, 0124-0125]; and
the conductive adhesive is in direct contact with a non electrode region of each cell slice at the hollow region [Fig. 2K, 2N, 0124-0125].
Morad et al. teaches wherein at least one of the front electrode or the back electrode has a segmented structure [Fig. 2H, 0124-0125].
Morad et al. teaches wherein segmented lengths of at least one of a middle segment or segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113].

Regarding Claim 10,  Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein the conductive adhesive is filled in the hollow region and two side edges of the conductive adhesive are respectively bonded with electrode bodies on two sides of the hollow region [Fig. 2K, 2N, 0124-0125]
Regarding Claim 11, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein the front electrode is in a fine grid structure, the back electrode has the hollow structure, an upper surface of the conductive adhesive is bonded with the back electrode of the first cell slice and a substrate at the hollow region of the back electrode of the first cell slice, and a lower surface of the conductive adhesive is bonded with the front electrode of the second cell slice and the a surface of the second cell slice [Fig. 2K, 2N, 0124-0125]
Regarding Claim 15, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein a substrate of each cell slice is an N-type or P type monocrystalline or polycrystalline silicon wafer [0097]
Regarding Claim 17, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein segmented lengths of a middle segment and segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113]
Regarding Claim 19, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein segmented lengths of a middle segment and segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113]
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US Pub No. 2015/0349703)
Regarding Claim 6, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 14, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 18, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 20, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US Pub No. 2015/0349703) in view of Reddy  (US Pub No. 2017/0194516)
Regarding Claim 8 and 16, Morad et al. is replied upon for the reasons given above, Morad et al. teaches wherein each segment of the segmented structure has a length of 1 mm to 10 mm overlapping the ranging from 0.5 mm to 30 mm [0113].

Morad et al. is silent on wherein each cell slice is a PERC solar cell slice, a heterojunction cell slice, a TOPCon cell slice, a Pert slice or a PERT cell slice.
Reddy et al. teaches shingle solar cells [Fig. 4A, 4B, 0077], where the cells comprise a crystalline Silicon substrate which can be P or N type doped [0106-0107], forming a heterojunction with an emitter layer [0106-0107]. 
Since modified Morad et al. teaches the use of crystalline silicon based solar cells [0097], it would have been obvious to one of ordinary skill in the art before the filing of the invention to use the solar cells of Reddy  et al. in place of the cells of Morad et al. as it merely the selection of a known shingled solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about the amendments, Morad et al. teaches wherein at least one of the front electrode or the back electrode has a segmented structure [Fig. 2H, 0124-0125].
Morad et al. teaches wherein segmented lengths of at least one of a middle segment or segments at two ends of each cell slice are greater than segmented lengths of other segments in the segmented structure [Fig. 2H, 0113].
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726